Holderman, J. This consolidated cause arises out of a series of lawn-mowing contracts which the Claimants entered into with the Illinois Department of Transportation for the year 1972, which contracts were terminated at the request of the then Attorney General. Claimants thereupon filed the instant actions which were consolidated and to which the Respondent filed a counterclaim and affirmative defense. Thereafter, the Court gave leave to the United States of America acting through the Internal Revenue Service, Fidelity and Deposit Company of Maryland, Illinois State Bank of Chicago, J. H. Slattery Co., and All Work, Inc., to intervene in this cause pursuant to section 26.1 of the Civil Practice Act (Ill. Rev. Stat. 1979, ch. 110, par. 26.1), now codified as section 2 — 408 of the Illinois Code of Civil Procedure (Ill. Rev. Stat. 1981, ch. 110, par. 2 — 408). After extensive pretrial discovery the parties entered into a series of negotiations which culminated in a stipulation executed and tendered to the Honorable Joseph P. Griffin, commissioner of this Court, on August 22, 1983. The commissioner has recommended that the stipulation settling the case be adopted, and after a thorough review of the record herein, we agree. Accordingly, the following awards are hereby entered: 1. $64,459.04 in favor of Claimants, L. E. Alport & Company and Dolan Landscaping, Inc., and their attorneys, in full satisfaction of the claims presented herein. 2. $48,128.50 in favor of the United States of America, provided that the funds for this award are disbursed prior to January 1,1984. If disbursement occurs after that date, then the United States will be entitled to interest thereon at the rate of 10% per annum, which interest will be deducted pro rata from the other awards herein, or otherwise as this Court may direct. 3. $6,480.00 in favor of Fidelity and Deposit Company of Maryland and its attorneys. 4. $28,732.00 in favor of Illinois State Bank of Chicago and its attorneys. 5. $5,647.00 in favor of J. H. Slattery d/b/a J. H. Slattery Company, and its attorneys. 6. $1,220.00 in favor of All Work, Inc., and its attorney.